DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-23 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 14, the closest prior arts, Hamba et al. (US 2002/0128407 A1) discloses a process for preparing an olefin polymer comprising the step of homopolymerizing an olefin or copolymerizing an olefin and one or more other olefins at temperatures of from 20 to 200oC and pressures of from 0.5 to 10 MPa in the presence of a polymerization catalyst (Paragraph [0019]); Ridaldi et al. (EP-2125190 B1) reference discloses fluidized-bed reactor comprising a gas distribution grid installed in a lower part of the fluidized-bed reactor and a gas recycle line, which is equipped with a compressor and a heat exchanger and which is connected at the upper end with the top of the fluidized-bed reactor (Figure 1, numerals 3- gas distribution grid, 9 – gas recycle line, 6 – compressor, and 7 – heat exchanger), wherein the gas recycle line is connected tangentially with the fluidized-bed reactor below the gas distribution grid (Figures 1, 2a and 2b, numeral 9) for generating a whirling motion in the polymer bed close to the fluidization grid with consequent minimization of hot spots in the lower portion of the fluidization bed (Paragraph [0055]); Adham et al. (CA-2982471 A1) discloses two inlets for feeding the gas stream in form of a swirling tangential flow (Figure 3, numerals 40). However, neither Hamba et al., Ridaldi et al. nor Adham et al. references disclose the volume of the fluidized-bed reactor below the gas distribution grid is divided by a non-pressure-resistant divider plate in an upper part and a lower part. There is no motivation/suggestion to modify the above teachings with the claimed non pressure resistant divider plate.

Claims 15-23 and 25-27 directly or indirectly depend on Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774